Isaiah Jones filed his cliam October 20, 1879, for damages to his land and property caused by and incident to the construction of a dam near Copperas Creek in the Illinois river, by the State of Illinois. It appears that the claimant died since the filing of said claim, and it is now being prosecuted by the heirs and legal representatives of said claimant. The land alleged to be damaged is described as the east half (E. ½) of the northeast quarter (N. E. ¼) of section three (3) in township twenty-eight (28) north of range three (3) west, of the 3d P. M., except twenty (20) acres off of the north end, containing sixty (60) acres; forty (40) acres of which is claimed to have been damaged to the extent of ten (10) dollars per acre. The allegation of the complainant is, that all of said lands are situated in the bottoms and low lands bordering on the Illinois river, and subject to inundation from floods and high water in said river. That the dam at Copperas Creek lifts the water in the river opposite these lands about two and one-half (2½) feet higher than it would be but for the dam; thereby causing said lands to become water soaked and soft to such an extent that they will no longer bear animals with safety, and have become unproductive, and almost worthless, and will so remain forever. To this claim the Attorney General of the State on the 10th of August, 1880, filed a plea insisting upon the statute of limitations. The Commission from the evidence before it, does not find that said claim is subject to the bar of the statutes, •but from a careful consideration of all the evidence in the case, finds that the claim for damages is not sustained. It appears from the evidence to the satisfaction of the Commission, that said lands are from eighteen (18) to twenty (20) feet higher than the low water mark of the river opposite said lands after the construction of said dam. And while the evidence as to the opinions of the witnesses is conflicting as to whether said lands sustained any damage by the construction of said dam, this Commission cannot arrive at the conclusion from the evidence in the case, that if there has been any change in the condition or productiveness of said lands since the construction of said dam, it is attributable thereto. And therefore deny the claim; and award the claimants nothing.